Citation Nr: 0309127	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-06 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis under 
38 C.F.R. § 3.321 (2002).


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to September 1970.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying the veteran's claim for nonservice-
connected pension, including on an extraschedular basis.  

REMAND

There has been a change in the law during the pendency of the 
veteran's claim.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions 
of these regulations apply to these claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran has been afforded notice of the VCAA by a letter 
sent to him in July 2001, however, he must also be afforded 
notice of evidence that has been obtained and will be 
obtained by VA, and that which he needs to obtain in 
furtherance of his claim, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   Accordingly, upon remand the RO 
must inform the veteran of any such additional evidence that 
has been obtained or that which he needs to obtain in 
furtherance of his claim.  

The veteran in essence contends that his non-service 
connected disability, cervical degenerative disc disease, 
precludes substantially gainful employment, and that he 
accordingly should be granted pension benefits.  

A disability pension is payable to a veteran who served for 
ninety days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.301 
(2002).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing and must be the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2002).  The simple drinking of alcoholic beverage is 
not of itself willful misconduct.  The deliberate drinking of 
a known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  

Absent a combined one-hundred percent schedular evaluation, a 
veteran may establish entitlement to a permanent and total 
disability for pension purposes by proving that he has a 
lifetime (likely to be permanent) impairment which precludes 
him or her from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. § 4.17 
(2002).  However, if there is only one such disability, it 
must be ratable at 60 percent or more.  If there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  If the veteran meets these percentage requirements, 
and the disabilities involved are of a permanent nature, a 
rating of permanent and total disability will be assigned if 
the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. §§ 4.16(a), 4.17 (2002).   Even if the 
veteran's disability ratings fail to meet the percentage 
standards referenced above, a permanent and total disability 
rating for pension purposes may be granted on an extra-
schedular basis if he is unemployable by reason of his 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).

In this case, the veteran's statements in medical records 
reflect that he was an alcoholic for 33 years prior to 
January 2000.  In recent years, he has been both homeless and 
unemployed.  The veteran's past work history has been 
physical in nature, including work as a glass glazier, carpet 
installer, automobile mechanic, and billboard constructor.  
His DD214 informs that he had 12 years of school.  The record 
reflects that the veteran was born in February 1948.  

As the above-stated law indicates, the veteran is precluded 
from receiving nonservice-connected pension on the basis of 
primary alcoholism precluding employment, since that is 
considered willful misconduct.  38 C.F.R. § 3.301(c)(2).  The 
record does not indicate that his alcoholism is other than 
primary.  The Federal Circuit defined "primary" as meaning 
an alcohol abuse disability arising from voluntary and 
willful drinking to excess.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  Were his alcoholism to be due to another 
disability, then that secondary alcoholism might not be 
preclusive of pension benefits on the basis of such alcoholic 
disability.  

In February 2000 the veteran was hospitalized for alcohol 
dependence evaluation and treatment.  He was noted to be 
homeless and unemployed.  By intake examination and over the 
course of hospitalization no significant physical ailments 
were noted.  On an impairment severity scale, medical 
conditions (exclusive of alcohol dependence) was assigned a 
score of 1, equating with no impairment.  

Beginning in February 2000, the veteran was admitted to a VA 
domiciliary program where records note a history of alcohol 
abuse with sobriety since June 2001.  Upon domiciliary 
admission examination, no physical or mental impairments were 
found, other than alcohol dependence.  The veteran denied any 
myalgia or arthralgia.  He reported having lost his most 
recent job, as a glazer, due to substance abuse.  The veteran 
remained in the domiciliary program until discharged to 
outpatient treatment in December 2001.

Based on the apparent absence of significant impairment other 
than the veteran's alcohol dependence, it is difficult to 
discern a basis for this claim.  Nonetheless, pursuant to the 
VCAA, development by this remand will be conducted based on 
the reasonable possibility that such development of evidence 
will assist him in his claim.  Consonant with the 
requirements of the VCAA, the veteran is hereby informed that 
VA examination and treatment records as contained within the 
claims folder do not indicate that he precluded from 
substantially gainful employment due to any disability other 
than his alcoholism.  As discussed above, that alcoholism is 
most likely, based on the evidence of record, precluded from 
serving as a basis for pension benefits based on its status 
as primary alcoholism.  Hence for his pension benefits claim 
to be granted, the veteran must produce at least a balance of 
evidence, including medical evidence, of disability other 
than his alcoholism which causes lifetime (likely to be 
permanent) impairment precluding either the average person or 
him personally from obtaining or retaining substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(2), 4.16, 4,17.  
If the evidence is in equipoise that will be sufficient for 
his claim to be granted, however, at present the weight of 
the evidence appears to be heavily against the claim.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2002) 
(claim for VA benefits will be granted unless a preponderance 
of the evidence of record weighs against it).  

In association with the above-noted VA domiciliary program 
begun in February 2000, the veteran participated in a 
Compensated Work Training Program (CWT).  In an August 2001 
treatment note, a social worker noted that the veteran 
continued to do well in CWT, and he wanted to obtain an 
automobile so that he could seek work in the community, 
including possibly with the glass company where he was last 
employed.  Records associated with this CWT participation are 
not of record, but they would be helpful in assessing the 
merits of the veteran's claim for pension benefits.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless whether those 
records are physically on file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The record reflects that the veteran has received medical 
care at the VA Medical Center (VAMC) in Butler, Pennsylvania, 
and that treatment records from that facility from January 
2002 to the present are not part of the claims folder.  The 
record also reflects that the veteran received domiciliary 
care through the Butler, Pennsylvania VA domiciliary 
rehabilitation program.  Records of such care are not 
reflected in the claims folder for the period from January 
2000 to the present.  These additional records could 
potentially help the veteran's claim.   VBA Letter 20-99-60 
(August 30, 1999) directs that service medical records and VA 
medical records be obtained in all cases.  In McCormick v. 
Gober, 14 Vet. App. 39 (2000), the Court held that VBA Letter 
20-99-60 was a binding and substantive rule.

Finally, because the veteran has effectively alleged that he 
is precluded from employment due to disability other than his 
alcoholism, a social and industrial survey to ascertain the 
nature of his daily activities and hence his capacity for 
activity, may prove useful in aiding his claim.  

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims 
file and ensure that all additional 
evidentiary development action required 
by the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) are satisfied.  The RO should also 
refer to any pertinent guidance, 
including Federal Regulations, that have 
been provided.  The veteran must also be 
afforded notice of what VA has done and 
will do, and what the veteran needs to do 
in furtherance of his claims, pursuant to 
development requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain all treatment 
records from the Butler, Pennsylvania VA 
Medical Center from January 2002 to the 
present, as well as all treatment and 
progress evaluation notes from January 
2000 to the present from that medical 
center's domiciliary rehabilitation 
program.  These should be associated with 
the claims folder, as should all requests 
and any negative replies.  

The RO should also obtain all associated 
progress and employment reports dated 
since February 2000 from the Compensated 
Work Training (CWT) Program affiliated 
with the Butler, Pennsylvania VA Medical 
Center domiciliary rehabilitation 
program.  A social worker or supervisor 
at the domiciliary program should be 
contacted and a treatment summary should 
be obtained.  The report should outline 
the duration of the veteran's 
participation in the domiciliary program, 
and detail the extent of his activities 
during that participation, including his 
work duties and hours of work as a CWT 
participant, and the extent of any 
success.  A social worker in the CWT 
program who worked with the veteran 
should be asked to assess his capacity 
for gainful employment.  

3.  After completion of the foregoing, 
please arrange for a social and 
industrial survey.  The veteran is to be 
interviewed by a social worker at a VA 
medical center to ascertain his daily 
activities, interactions and support 
group, and any occupational or other 
gainful activities he is engaged in or 
has been engaged in recently.  A field 
social worker should also make 
appropriate contacts and inquiries to 
verify the veteran's reported activities 
and contact groups.  

4.  After completion of all of the above, 
and after any other appropriate 
development, the RO should readjudicate 
the claim on the merits.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the veteran has 
been provided complete notice of what VA 
will do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




